PER CURIAM.
Now this day come the parties by their counsel and present and file a stipulation to dismiss this appeal, which said stipulation is in the words and figures following, to wit:
“It is hereby stipulated by and between Ethelyn Baker Hatch, Appellant, and Roy A. Nelson, as successor to John B. Gallagher as Receiver of the Chicago Joint Stock Land Bank, Appellee, by their respective counsel, that the above entitled cause may be dismissed without costs, all costs having been paid.”
On consideration whereof, it is now here ordered, adjudged and decreed by this Court that this appeal be, and the same is hereby, dismissed, without costs, pursuant to the foregoing stipulation.